UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1875


ELDER DEFORRORRA LOCUST,

                      Plaintiff – Appellant,

          v.

ABC BOARD; BILL JOHNSON, Director, City of Kinston
Department of Public Safety; CITY OF KINSTON PUBLIC SAFETY,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:15-cv-00061-FL)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elder Deforrorra Locust, Appellant Pro Se. Scott Christopher
Hart, SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern,
North Carolina; Timothy Patrick Carraway, James P. Cauley, III,
CAULEY PRIDGEN, PA, Wilson, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elder     Deforrorra      Locust     seeks           to    appeal     the    district

court’s order granting Defendants’ motions to dismiss Locust’s

civil suit for failure to state a claim.                         We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

      Parties    are     accorded     30       days    after        the    entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August    12,    2015.          The   notice          of        appeal    was     filed    on

September 24, 2015. *           Because Locust failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we grant Appellee’s motion to dismiss the appeal.

We   dispense    with    oral    argument       because          the     facts    and   legal



      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).   We note that Locust also filed a premature appeal on
August 4, 2015. This appeal is dismissed as interlocutory.



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3